DETAILED ACTION
This communication is a Final Office Action rejection on the merits. This application claims the benefit of U.S. Provisional Patent Application No. 62/578,949 filed on October 30, 2017.  Claims 1, 3-15, and 17-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/05/2022 have been fully considered but they are not persuasive.
Applicant states, on page 10, that the Response to Arguments incorrectly states, in part, "Applicant's amendments necessitated the new ground(s) of rejection presented in this Office Action." Applicant respectfully points out the previous RCE response did not include any amendments.
Examiner asserts that the previous RCE did not include amendments. However, Applicant’s arguments, see pages 14-21, filed on 08/18/2021, with respect to the rejections of claims 1 and 15 were persuasive. Therefore, upon further consideration, a new ground of rejection was made over Desai et al., in view of Iannace et al., in further 

Applicant further states, on page 12, that Desai fails to teach or render obvious the claimed features, "a consortium to generate a first set of aggregated customer transaction data for a first plurality of customers, the first set of aggregated customer transaction data stored at a consortium database, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith;
a database to maintain a second set of aggregated customer transaction data for a second plurality of customers, said database being completely separate from and unrelated to said consortium database, said second set of aggregated customer transaction data having PII associated therewith." (Emphasis Added).  
Examiner respectfully disagrees with Applicant. Desai discloses: a first set of aggregated customer transaction data with PII associated therewith (see Figure 22, item 2214, 3rd Party Provided Data; Column 21, lines 20-26, Then, at step 2604, third party data may be received. Third party data may include data from banks and other financial institutions, credit card information, public registries, mailing lists and other such data sources. Additionally, public records, such as governmental records, may be received at step 2606. Lastly, previously generated segment data that had been stored may be received at step 2608. All of the foregoing data may be utilized to tie an individual's identity 25 to the transaction POS data; Column 26, lines 25-30, Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior);
a second set of aggregated customer transaction data having no PII associated therewith (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone).
As stated above, Desai discloses receiving two sets of data. The first set of data is information provided from a credit card institution and includes PII and the second set of data is information provided from a retailer and does not include PII. Further, Desai discloses a transactional data evaluator to: receive said first set of aggregated customer transaction data and said second set of aggregated customer transaction data; compare said first set of aggregated customer transaction data with said second set of aggregated customer transaction data; determine a match between a plurality of customers in said first set of aggregated customer transaction data and said plurality of customers in said second set of aggregated customer transaction data; and combine, based on said match, said first set of aggregated customer transaction data with said second set of aggregated customer transaction data to form a plurality of customer wallets, each of said plurality of customer wallets representing a specific customer from said plurality of customers. Therefore, Desai performs all the structural limitations of the independent claim 1. 
Desai further discloses that the second set of aggregated customer transaction data may or may not have PII, depending if the customer is registered in a loyalty program or any other membership program (Column 21, lines 9-17).
Further, Iannace discloses that there’s a need to protect PII. Also, network data with PII (e.g. credit card data) are not to be shared with any other parties (Paragraph 0047). Therefore, Iannace is suggesting that transactional data received from third parties should be all anonymized. 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the data used to form a plurality of customer wallets (e.g. use retailer data with PII instead of retailer data with no PII, wherein the data is obtained from customers registered in a loyalty program or any other membership program) of the invention of Desai et al. to further incorporate wherein the credit card data is provided anonymized of the invention of Iannace et al. because doing so would allow the method to receive de-identified data from a payment network to protect PII (see Iannace et al., Paragraphs 0034 & 0047), wherein the de-identified data is used to provide a share of wallet analysis (see Iannace et al., Paragraph 0089). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Applicant further states, on page 20, that Desai fails to teach or render obvious the claimed features, "combine, based on said match, said first set of aggregated customer transaction data with said second set of aggregated customer transaction data to form a plurality of customer wallets, each of said plurality of customer wallets representing a specific customer from said plurality of customers."
Examiner respectfully disagrees with Applicant. Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, based on broadest reasonable interpretation in light of the specification, Desai et al. discloses “a specific customer” because the data may be aggregated and analyzed at the customer level (e.g. individual, household, or organization). See at least Column 18, lines 44-49, Column 18, lines 52-57 & Column 22, lines 45-48.
Applicant further states, on page 21, while Desai does disclose that the identification of individual, household, or organization is a possibility, the very next sentence of Desai clearly teaches that this information is used to group customers into customer segments. E.g., "If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments."
As such, and without any type of improper hindsight, one or skill would not read the teachings of Desai, and specifically the teachings that identified or not identified individuals (e.g., customers) are grouped into customer segments, and make a logical leap to the claimed features, "combine, based on said match, said first set of aggregated customer transaction data with said second set of aggregated customer transaction data to form a plurality of customer wallets, each of said plurality of customer wallets representing a specific customer from said plurality of customers."
Examiner respectfully disagrees with Applicant. Desai discloses in FIG. 37 an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700 (Column 25, lines 29-31). Further, customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior (Column 30, lines 63-67). As stated previously, Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, Desai discloses “combine, based on said match, said first set of aggregated customer transaction data with said second set of aggregated customer transaction data to form a plurality of customer wallets, each of said plurality of customer wallets representing a specific customer from said plurality of customers” because the aggregated data from the two sets of data (see Figure 21, items 120, 122, & 2100) may be further segmented by purchasing groups such as corporations or households (see Figure 21, item 2102).
Applicant further states, on page 25, that Desai fails to teach or render obvious the claimed features, "evaluate, for each of said plurality of customer wallets, a first total amount that each of said plurality of customers spent at a first retailer, and a second total amount that each of said plurality of customers spent at a second retailer."
Examiner respectfully disagrees with Applicant. Desai discloses the use of panel information to track shoppers across various retailers (Column 26, lines 13-30). Also, Desai discloses that panel data has the added benefit of taking a cross section of consumer sentiments across a range of retailers and consumer behaviors. Focus groups and consumer panels are both well-known market research tools (Column 32, lines 43-50). Examiner notes that in order to evaluate data across various retailers, the customer wallets have to be further segmented and evaluated at the retailer level. Therefore, Desai discloses wherein consumer behaviors (e.g. spending behaviors) are evaluated across various retailers for each of said plurality of customer wallets.
Applicant further states, on page 29, that independent Claim 1 (and similarly Independent Claim 13) includes the features, "develop a cross-marketing plan between said first retailer and said second retailer based on said evaluation of each of said plurality of customer wallets and said determined distance."
Applicant respectfully submits these features of Independent Claims 1 and 15 are not rendered obvious over Desai in view of Iannace and Winters.
Examiner respectfully disagrees with Applicant. Desai discloses to develop a cross-marketing plan between said first retailer and said second retailer based on said evaluation of each of said plurality of customer wallets (Column 20, lines 42-48, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods). As stated previously, each segment may be a specific customer (e.g. corporations or households). 
Desai et al. discloses all the limitations above, store location data (see Figure 46 and related text in Column 31, lines 46-56), transaction data from one or more stores/retailers (Figure 25, Column 20, lines 58-60), to develop a marketing plan (Column 27, lines 8-16), a cross segment promotion generator (Figure 24 and related text in Column 20, lines 42-52), and to measure effectiveness of promotional activities (Column 7, lines 41-51). Further, Desai et al. discloses that store data (e.g. store location) may be particularly useful in identifying stores best suited for particular promotion types. Although Desai et al. discloses store location data, Desai et al. does not specifically disclose wherein the promotion generator further takes into consideration a distance between the first retailer and the second retailer.
However, Winters discloses to develop a cross-marketing plan between said first retailer and said second retailer based on said evaluation of each of said plurality of customer wallets and said determined distance (Paragraph 0275, In one embodiment, the transaction handler (103) is configured to identify or select offers based on real-time transactions or near real-time transactions (e.g., based on transactions occurring within a predetermined period of time, such as a few minutes, half an hour, one hour or a day). For example, based on the transaction data (109) the transaction handler (103) may determine related second purchases that are likely to occur in close proximity (e.g., in time or geographic location) to first purchases. Thus, at the time of the first purchases (or shortly after the first purchases), the offers related to the second purchases may be presented to the user (101) (e.g., via the transaction terminal (105), such as a self-assist checkout terminal, ATM, vending machine, gas pump, POS terminal, or the point of interaction (107), such as a web browser, mobile phone, receipt, electronic kiosk, etc.) to promote the second purchases). Therefore, Winters improves upon Desai by further taking into consideration the distance between the first retailer and the second retailer to develop a cross-marketing plan.
Applicant further states, on page 33, that customer segments (i.e., a group of customers) of Desai are not analogous to, and do not teach or render obvious the claimed features, "deploy said cross-marketing plan and provide said first offer and said second offer to each of said plurality of customers."
Examiner respectfully disagrees with Applicant. Desai discloses in FIG. 37 an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700 (Column 25, lines 29-31). Further, customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior (Column 30, lines 63-67). As stated previously, Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, Desai et al. discloses "deploy said cross-marketing plan and provide said first offer and said second offer to each of said plurality of customers" because the promotions are generated for particular customer segments, wherein the customer segments may be corporations or households.
Applicant further states, on page 37, that the section of Desai does not even suggest "another evaluation of the customer wallet."
Examiner respectfully disagrees with Applicant. Desai discloses that costumer segments may be updated with new transaction data (Column 19, lines 41-53, If the customer has already been placed within a segment, the new transaction data may update the consumer's purchasing history). Further, customer segments may be any groupings of customers (or in some cases purchasing groups such as corporations or households) which share some common attribute of purchasing behavior (Column 30, lines 63-67). As stated previously, Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, Desai discloses another evaluation of the customer wallet as it may update and analyze customer transactional data over time.
Claim 15 recites similar features as claim 1. Claims 3-14 and 17-20 are rejected for having the same reasons as those set forth with respect to the claims that they depend from, independent claims 1 and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 are subject to a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12 of this application is patentably indistinct from claim 11 of Application No. 16/101,308 and claims 7 and 17 of Application No. 16/101,258. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 of this application is patentably indistinct from claim 12 of Application No. 16/101,308 and claims 8 and 18 of Application No. 16/101,258. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 of this application is patentably indistinct from claim 13 of Application No. 16/101,308 and claims 9 and 19 of Application No. 16/101,258. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-15, and 17-20 are not rejected under 35 U.S.C. 101 because the claimed invention includes an additional element integrates a judicial exception into a practical application. 
Claims 1 and 15 are eligible. The additional element of a transactional data evaluator is used to develop a marketing plan based on an evaluation of a customer wallet (see Applicant’s specification, Paragraph 0077). Further, the transactional data evaluator can implement the marketing plan by providing incentives/offers/rewards, or the like. Those incentives/offers/rewards, or the like can be monitored to determine if the incentives/offers/rewards, or the like are causing their share per customer to grow. Therefore, the transactional data evaluator integrates the abstract idea into a practical application because the computer system is further used to implement the marketing plan and determine the impact of the marketing plan based on the actual spending of the at least one customer (See MPEP 2106.05(b)). 
Dependent claims 3-14, and 17-20 are eligible for the same reasons as claims 1 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 10,496,938 B2), in view of Iannace et al. (US 2015/0220937 A1), in further view of Winters (US 2011/0231305 A1).
Regarding claim 1, Desai et al. discloses: a system (Column 2, lines 32-33, a system and method for generating business decisions is provided) comprising: 
a consortium (Figure 7B, Computer System) to generate a first set of aggregated customer transaction data for a first plurality of customers, said first set of aggregated customer transaction data stored at a consortium database, wherein [the first set of aggregated customer transaction data has personally identifiable information (PII)] associated therewith (see Figure 22, item 2214, 3rd Party Provided Data; Column 21, lines 20-26, Then, at step 2604, third party data may be received. Third party data may include data from banks and other financial institutions, credit card information, public registries, mailing lists and other such data sources. Additionally, public records, such as governmental records, may be received at step 2606. Lastly, previously generated segment data that had been stored may be received at step 2608. All of the foregoing data may be utilized to tie an individual's identity 25 to the transaction POS data; Column 26, lines 25-30, Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior); 
a database (Figure 22, item 120, POS Data) to maintain a second set of aggregated customer transaction data for a second plurality of customers (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone), said database being completely separate from and unrelated to said consortium database (Figure 22 and related text in Column 19, lines 12-22, FIG. 22 is a more detailed schematic view of the Customer Segment Generator 2102 of the customer segment analyzer. The Customer Segment Generator 2102 is shown receiving POS Data 120. Also, the, Customer Segment Generator 2102 couples to the Master Database 2100. The Master Database 2100 includes a plurality of datasets including Consumer Provided Data 2212, Third Party Provided Data 2214, Public Records 2216 and Generated Data 2218. Thus, the Master Database 2100 may be a series of separate databases, or may be a singular database with multiple logical datasets; The POS Database is completely separate from the Master Database), said second set of aggregated customer transaction data having [may or may not have PII, depending if the customer is registered in a loyalty program or any other membership program] associated therewith (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone); 
and a transactional data evaluator (Figure 21, item 2102, Customer Segment Generator) to: receive said first set of aggregated customer transaction data (Figure 21, item 2100, Master Database; Examiner notes that the Master Database includes third party data) and said second set of aggregated customer transaction data (Figure 21, item 120, POS Data); 
compare said first set of aggregated customer transaction data with said second set of aggregated customer transaction data (Column 18, lines 42-44, the Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100); 
determine a match between a plurality of customers in said first set of aggregated customer transaction data and said plurality of customers in said second set of aggregated customer transaction data (Column 18, lines 44-46, The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs); 
combine, based on said match, said first set of aggregated customer transaction data with said second set of aggregated customer transaction data to form a plurality of customer wallets, each of said plurality of customer wallets representing a specific customer from said plurality of customers (Column 18, lines 44-49, The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments; Column 18, lines 52-57, The Customer Segment Generator 2102 may provide generated customer segments to the Data Processor 2104 for processing. The Data Processor 2104 may aggregate segmented POS data by household, validate the segment data and perform one or more data transformations on the segment data; Column 22, lines 45-48, The process then progresses to step 2902 where the generated segment wide POS data is aggregated by household or other group (such as company, institution, club, or organization); Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, based on broadest reasonable interpretation in light of the specification, Desai et al. discloses “a customer wallet for at least one customer” because the data can be aggregated and analyzed at the customer level (e.g. individual, household, or organization)), and ADS-17151each of said plurality of customer wallets having PII associated therewith (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments; Column 22, lines 45-48, The process then progresses to step 2902 where the generated segment wide POS data is aggregated by household or other group (such as company, institution, club, or organization); Examiner notes that data aggregated by household includes PII (e.g. aggregating customers with the same address)); 
evaluate, for each of said plurality of customer wallets, a first total amount that each of said plurality of customers spent at a first retailer, and a second total amount that each said plurality of customers spent at a second retailer (see Figures 34-37; Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-26, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; panel information is third party information which tracks shoppers across various retailers), where said second retailer is not a competitor of the first retailer (Column 17, lines 29-31, retail businesses of a chain of stores; Column 20, lines 59-60, Point of Sales (POS) data is received from one or more stores; Column 26, lines 13-30, Three data sources may be utilized by the Business Decision System 3800 in the generation of the Business Plan Data 3808. These include Additional Data 3802, Historical Data 3804 and Customer Data 3806. The Customer Data 3806 may, in some embodiments, be a functional equivalent of the aforementioned Master Database 2100. The Historical Data 3804 may include point-of-sales (POS) data or other transaction logs. The Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information. Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior; Examiner notes that POS data is transaction data collected from one or more stores that are in the same chain. Therefore, the customer metrics can be generated for a second retailer that is not a competitor of the first retailer (e.g. another store that is in the same chain)); 
determine … said first retailer and said second retailer (see Figure 46 and related text in Column 31, lines 46-56, Store information may include any number of pertinent facts including, but not limited to: store location, store size, store condition, date since store remodel, parking availability of the store, store opening date, gross sales and customer base which the store services, among other pertinent information. Store data may be particularly useful in identifying stores best suited for particular promotion types and product line expansions. For example, a store located in an affluent area may be better suited to expanding a product assortment including luxury items); 
develop a cross-marketing plan between said first retailer and said second retailer based on said evaluation of each of said plurality of customers wallets … (Column 20, lines 42-48, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping; Column 31, lines 15-17, For example, in addition to the generation of customer segments, the business itself may be segmented to aid in demand modeling. Such segmentation, which is well known in the art, is not illustrated in the present example process. Such business segmentation may be along product, channel and activity lines; Examiner interprets segmentation along channel as segmentation along stores/retailers), wherein said cross-marketing plan comprises: said first retailer to provide each of said plurality of customers a first offer for said second retailer, and said second retailer to provide each of said plurality of customers a second offer for said first retailer (FIG. 42 is an example block diagram for the Promotion Planning Optimizer 3930 of the Decision Engine 3820. Here a Promotion Rule Engine 4210 may receive Manufacturer Conditions 4250 as well as Segment Wide POS Data 2220 and Customer Insights 2114. Additionally, the Promotion Rule Engine 4210 may receive user input in the form of Boolean expressions or native language rules related to promotional requirements. The promotional rules are often product or brand specific. Often, promotions may be motivated by manufacturer incentives or rebates. In these cases, the manufacturer often attaches Manufacturer Conditions 4250 to the incentive. A common set of Manufacturer Conditions 4250 may include, for example, a rebate from Coke.RTM. of 25% provided that all Pepsi.RTM. products remain at MSRP during the promotional period; Figure 24 and related text in Column 20, lines 42-52, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping. All of the outputs from the Segment Margin Promotion Engine 2410, the Targeted Promotion Generator 2420 and the Cross Segment Promotion Generator 2430 may be provided as Segment Specific Promotion Activity 155; Column 22, lines 4-15, The process then progresses to step 2802 where customers are segmented by like income and spend habits. Also, at step 2810, customers may be segmented by the monetary value spent while shopping in the aggregate or on some particular reference goods);
deploy said cross-marketing plan and provide said first offer and said second offer to each of said plurality of customers (Figure 24 and related text in Column 20, lines 42-52, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping. All of the outputs from the Segment Margin Promotion Engine 2410, the Targeted Promotion Generator 2420 and the Cross Segment Promotion Generator 2430 may be provided as Segment Specific Promotion Activity 155); 
perform another evaluation of each of said plurality of customer wallets at a later date, said another evaluation including new transaction information for each of said plurality of customers with respect to said first retailer and said second retailer that has occurred since said deployment of said cross-marketing plan (Column 19, lines 41-53, The Known ID Segment Grouper 2204 identifies and segments transaction data which has identity indicators. If identity is known, the Known ID Segment Grouper 2204 may look up the identity to determine if that customer has previously been assigned to a segment. If the customer has already been placed within a segment, the new transaction data may update the consumer's purchasing history. If the customer has not previously been assigned to a segment, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer segment. Also, purchasing behavior for the customer may be used to assign the customer to a segment; Column 34, lines 42-64, FIG. 50 is an example flowchart for the generation of business plans, shown generally at 4516. This sub process begins from step 4514 of FIG. 45, and constitutes the core of the business decision making process. The generation of business plans includes four main plan types, each of which will be discussed in more detail below. These include the generation of product assortment plans at step 5002, the generation of everyday pricing plans at step 5004, the generation of promotional plans at step 5006 and the generation of markdown plans at step 5008. In some embodiments, each of these respective plans may be generated on a routine basis for a retailer in order to maximize a business goal. Realistically, however, due to computational resource limitations, and the redundancy involved in continually generating optimized plans, it is often more desirable to have periodic plan generation based upon some plan schedule. Moreover, plan tuning techniques may likewise be utilized in between scheduled plan updates to keep plans current in an ever changing retail environment. Finally, trigger events, such as a dramatic shift in the economic activity, new competitors or unexpected events may be monitored for. These triggering events may then result in an update of the plan generation); 
and use a result of said another evaluation to determine if said second offer provided to each of said plurality of customers has increased said first total amount of money spent by each of said plurality of customers at said first retailer (Column 7, lines 41-51, The Optimization Engine 112 is connected to the Support Tool 116 so that output of the Optimization Engine 112 is provided as input to the Support Tool 116 and output from the Support Tool 116 may be provided as input to the Optimization Engine 112. Likewise, both the Optimization Engine 112 and the Econometric Engine 104 are connected to the Customer Segment Analyzer 150 so that feedback from the Optimization Engine 112 and the Econometric Engine 104 is provided to the Customer Segment Analyzer 150. The Econometric Engine 104 may also exchange data with the Financial Model Engine 108; see also Christen, Gupta, Porter, Staelin & Wittink; "Using Market-Level Data to Understand the Effectiveness of Promotional Activities;" Dec. 22, 1995. cited by applicant; Column 16, lines 14-33, Referring back to FIG. 19, the process begins by inputting the cleansed initial dataset and the calculated average base units information (Step 1901). A crude promotional variable is then determined (Step 1903). Such a crude promotional variable can be defined using promotion flags. A simple regression analysis, as is known to those having ordinary skill in the art, (e.g., a mixed effects regression) is run on sales volume to obtain a model for predicting sales volume (Step 1905). Using the model, a sample calculation of sales volume is performed (Step 1907). The results of the model are compared with the actual sales data to further refine the promotion flags (Step 1909). If the sales volume is under predicted (by the model) by greater than some selected percentage (e.g., 30-50%), the promotion flag may be set to reflect the effects of a probable non-discount promotional effect. Since the remaining modeled results more closely approximate actual sales behavior, the promotion flags for those results are not reset (Step 1911). The newly defined promotion flags are incorporated into a new model for defining the imputed promotional variable).
Desai et al. discloses all the limitations above, a first set of aggregated customer transaction data for a first plurality of customers with PII (see Figure 22, item 2214, 3rd Party Provided Data), and a second set of aggregated customer transaction data for a second plurality of customers without PII (Figure 22, item 120, POS Data, where the identity of the customer is not readily identifiable. However, Examiner notes that this data may or may not include PII depending if the customer is registered in a loyalty program or any other membership program). Although Desai et al. discloses comparing the first set of aggregated customer transaction data and the second set of aggregated customer transaction data to tie an individual’s identity to the transaction POS data, Desai et al. does not specifically disclose wherein no data in the first set of aggregated customer transaction database has PII (see Figure 22, item 2214, 3rd Party Provided Data).  
However, Iannace et al. discloses a first set of aggregated customer transaction data for a first plurality of customers, said first set of aggregated customer transaction data stored at a consortium database, wherein no data in said first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith (Figure 1, item 108, Anonymized Data Extract; Paragraph 0018, The term "payment card network" or "payment network" is used to refer to a payment network or payment system such as the systems operated by MasterCard International Incorporated (which is the assignee hereof), or other networks which process payment transactions on behalf of a number of merchants, issuers and cardholders. The terms "payment card network data" or "network transaction data" are used to refer to transaction data associated with payment transactions that have been processed over a payment network. For example, network transaction data may include a number of data records associated with individual payment transactions that have been processed over a payment card network. In some embodiments, network transaction data may include information identifying a payment device or account, transaction date and time, transaction amount, and information identifying a merchant or merchant category. Additional transaction details may be available in some embodiments; Paragraph 0020, In some embodiments, the data is used to first create an anonymized data extract 108, 114 in which any PII is removed from the data. Pursuant to some embodiments, the anonymized data extract 108, 114 is created by generating a de-identified unique identifier code that is derived from a unique transaction identifier of each transaction in the source data 106, 112. For example, with respect to the network transaction data 106, a function may be applied to a transaction identifier associated with each transaction and transaction record to create a de-identified unique identifier associated with each transaction. In some embodiments, the function may be a hash function or other function so long as the unique identifier cannot by itself be linked to the individual transaction record (for example, an entity that has access to the anonymized data extract 108 is not able to identify any PII associated with a de-identified unique identifier in the extract 108).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the data is collected (e.g. which data is received with PII) of the invention of Desai et al. to further incorporate wherein no data from the credit card provider has PII because doing so would allow the method to receive de-identified data from a payment network (see Iannace et al., Paragraph 0034), wherein the de-identified data is used to provide a share of wallet analysis (see Iannace et al., Paragraph 0089). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Desai et al. discloses all the limitations above, store location data (see Figure 46 and related text in Column 31, lines 46-56), transaction data from one or more stores/retailers (Figure 25, Column 20, lines 58-60), to develop a marketing plan (Column 27, lines 8-16), a cross segment promotion generator (Figure 24 and related text in Column 20, lines 42-52), and to measure effectiveness of promotional activities (Column 7, lines 41-51). Further, Desai et al. discloses that store data (e.g. store location) may be particularly useful in identifying stores best suited for particular promotion types. Although Desai et al. discloses store location data, Desai et al. does not specifically disclose wherein the promotion generator further takes into consideration a distance between the first retailer and the second retailer.
However, Winters et al. discloses to evaluate, for each of said plurality of customer wallets, a first total amount that each of said plurality of customers spent at a first retailer, and a second total amount that each said plurality of customers spent at a second retailer, where said second retailer is not a competitor of said first retailer (Paragraph 0336, In one embodiment, the statistics for the spending pattern comparison is based on the spending volume (e.g., a total amount spent, or an average amount of the transactions within a given period of time, such as a year, half a year, a quarter) and/or transaction volume (e.g., frequency within a given period of time, such as a year, six months, or a quarter). The spending pattern of one embodiment is a distribution among a set of merchants (e.g., the merchant, the competitors of the merchant and/or the partners of the merchant). In one embodiment, the purchases from the competitors of the merchant are aggregated as spending associated with the group of the competitors as an aggregated entity (e.g., a peer set));
determine a distance between said first retailer and said second retailer (Paragraph 0275, In one embodiment, the transaction handler (103) is configured to identify or select offers based on real-time transactions or near real-time transactions (e.g., based on transactions occurring within a predetermined period of time, such as a few minutes, half an hour, one hour or a day). For example, based on the transaction data (109) the transaction handler (103) may determine related second purchases that are likely to occur in close proximity (e.g., in time or geographic location) to first purchases. Thus, at the time of the first purchases (or shortly after the first purchases), the offers related to the second purchases may be presented to the user (101) (e.g., via the transaction terminal (105), such as a self-assist checkout terminal, ATM, vending machine, gas pump, POS terminal, or the point of interaction (107), such as a web browser, mobile phone, receipt, electronic kiosk, etc.) to promote the second purchases; Paragraph 0424, Other variables can be used in place of, or in additional to, the variables (311, 313, 315) illustrated in FIG. 2. For example, the aggregated spending profile (341) can be generated using variables measuring shopping radius/distance from the primary address of the account holder to the merchant site for offline purchases. When such variables are used, the transaction patterns can be identified based at least in part on clustering according to shopping radius/distance and geographic regions. Similarly, the factor definition (331) may include the consideration of the shopping radius/distance. For example, the transaction records (301) may be aggregated based on the ranges of shopping radius/distance and/or geographic regions. For example, the factor analysis can be used to determine factors that naturally combine geographical areas based on the correlations in the spending patterns in various geographical areas);
develop a cross-marketing plan between said first retailer and said second retailer based on said evaluation of each of said plurality of customer wallets and said determined distance (Paragraph 0275, In one embodiment, the transaction handler (103) is configured to identify or select offers based on real-time transactions or near real-time transactions (e.g., based on transactions occurring within a predetermined period of time, such as a few minutes, half an hour, one hour or a day). For example, based on the transaction data (109) the transaction handler (103) may determine related second purchases that are likely to occur in close proximity (e.g., in time or geographic location) to first purchases. Thus, at the time of the first purchases (or shortly after the first purchases), the offers related to the second purchases may be presented to the user (101) (e.g., via the transaction terminal (105), such as a self-assist checkout terminal, ATM, vending machine, gas pump, POS terminal, or the point of interaction (107), such as a web browser, mobile phone, receipt, electronic kiosk, etc.) to promote the second purchases), wherein said cross-marketing plan comprises:
said first retailer to provide each of said plurality of customers a first offer for said second retailer, and said second retailer to provide each of said the plurality of customers with a second offer for said first retailer (Paragraph 0275, In one embodiment, the transaction handler (103) is configured to identify or select offers based on real-time transactions or near real-time transactions (e.g., based on transactions occurring within a predetermined period of time, such as a few minutes, half an hour, one hour or a day). For example, based on the transaction data (109) the transaction handler (103) may determine related second purchases that are likely to occur in close proximity (e.g., in time or geographic location) to first purchases. Thus, at the time of the first purchases (or shortly after the first purchases), the offers related to the second purchases may be presented to the user (101) (e.g., via the transaction terminal (105), such as a self-assist checkout terminal, ATM, vending machine, gas pump, POS terminal, or the point of interaction (107), such as a web browser, mobile phone, receipt, electronic kiosk, etc.) to promote the second purchases; Examiner notes that Winters can identify purchases that are likely to occur in close proximity. Therefore, if there are purchases that are likely to occur from the second retailer to the first retailer, then Winter can generate a second offer to the first retailer);
deploy said cross-marketing plan and provide said first offer and said second offer to each of said plurality of customers (Paragraph 0275, In one embodiment, the transaction handler (103) is configured to identify or select offers based on real-time transactions or near real-time transactions (e.g., based on transactions occurring within a predetermined period of time, such as a few minutes, half an hour, one hour or a day). For example, based on the transaction data (109) the transaction handler (103) may determine related second purchases that are likely to occur in close proximity (e.g., in time or geographic location) to first purchases. Thus, at the time of the first purchases (or shortly after the first purchases), the offers related to the second purchases may be presented to the user (101) (e.g., via the transaction terminal (105), such as a self-assist checkout terminal, ATM, vending machine, gas pump, POS terminal, or the point of interaction (107), such as a web browser, mobile phone, receipt, electronic kiosk, etc.) to promote the second purchases); 
perform another evaluation of each of said plurality of customer wallets at a later date, said another evaluation including new transaction information for each of said plurality of customers with respect to said first retailer and said second retailer that has occurred since said deployment of said cross-marketing plan (Paragraph 0242, In one embodiment, the identification of the qualified transaction for the redemption of the offer (186) links the online activities associated with the presentation of the advertisement (205) and the corresponding purchase made out of the context of the advertisement, such as an offline purchase in a retail store. Thus, the correlation information allows the advertiser to assess the effectiveness of the advertisement (205) with improved accuracy. Details on linking online activities and offline purchases in one embodiment are provided in the section entitled "CLOSE THE LOOP"; Paragraph 0308, In one embodiment, the transaction handler (103) is configured to use the transaction data (109) to measure the effectiveness of an advertiser's campaign. For example, in one embodiment, the transaction handler (103) is configured to determine the influence of the advertisement campaign on the spending statistics online and offline, following an advertisement campaign run from 10-11 AM. In one embodiment, the transaction handler (103) is configured to determine the influence a number of days after the advertisement campaign, such as seven days after the advertisement campaign); 
and use a result of said another evaluation to determine if said second offer provided to each of said plurality of customers has increased said first total amount of money spent by each of said plurality of customers at said first retailer (Paragraph 0308, In one embodiment, the transaction handler (103) is configured to use the transaction data (109) to measure the effectiveness of an advertiser's campaign. For example, in one embodiment, the transaction handler (103) is configured to determine the influence of the advertisement campaign on the spending statistics online and offline, following an advertisement campaign run from 10-11 AM. In one embodiment, the transaction handler (103) is configured to determine the influence a number of days after the advertisement campaign, such as seven days after the advertisement campaign).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the marketing plan and the store location data of multiple stores/retailers of the invention of Desai et al. to further determine a marketing plan based on the distance between the first retailer and the second retailer of the invention of Winters because doing so would allow the method to determine related second purchases that are likely to occur in close proximity, present offers related to the second purchases, and determine influence of the advertisement campaign (see Winters, Paragraph 0275 & Paragraph 0308). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, which is dependent of claim 1, the combination of Desai et al., Iannace et al., and Winters discloses all the limitations in claim 1 and customer metrics. Although Desai et al. discloses segmentation of transaction data by channel (Column 31, lines 19-21), the combination of Desai et al. and Iannace et al. does not specifically disclose wherein the one or more customer metrics further comprise: a percentage of transactions, for each of the plurality of customers that occurred at a brick-and-mortar store.
However, Winters et al. discloses a percentage of transactions, for each of the plurality of customers, that occurred at a brick-and-mortar store (Paragraph 0419, the channel distribution (345) includes a set of percentage values that indicate the percentages of amounts spent in different purchase channels, such as online, via phone, in a retail store, etc.)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further incorporate wherein spending metrics include a percentage of transactions, for each of the plurality of customers, that occurred at a brick-and-mortar store of the invention of Winter et al. because doing so would allow the system to track the customer activities on the website of the merchant for the identification of the transactions generated from the website (See Winters, Paragraph 0317). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, which is dependent of claim 1, the combination of Desai et al., Iannace et al., and Winters discloses all the limitations in claim 1 and customer metrics. Although Desai et al. discloses segmentation of transaction data by channel (Column 31, lines 19-21), the combination of Desai et al. and Iannace et al. does not specifically disclose wherein the one or more customer metrics further comprise: a percentage of transactions, for each of the plurality of customers that occurred online.
However, Winters et al. discloses a percentage of transactions, for each of the plurality of customers, that occurred online (Paragraph 0419, the channel distribution (345) includes a set of percentage values that indicate the percent-ages of amounts spent in different purchase channels, such as online, via phone, in a retail store, etc.)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further incorporate wherein spending metrics include a percentage of transactions, for each of the plurality of customers, that occurred online of the invention of Winter et al. because doing so would allow the system to track the customer activities on the website of the merchant for the identification of the transactions generated from the website (See Winters, Paragraph 0317). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, which is dependent of claim 1, the combination of Desai et al., Iannace et al., and Winters discloses all the limitations in claim 1. Desai et al. further discloses to:
receive a first credit account transactional data set from a first credit account provider (Column 18, lines 36-38, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases); 
ADS-17154receive at least a second credit account transactional data set from at least a second credit account provider (Column 18, lines 36-38, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases); 
and combine the first credit account transactional data set and the second credit account transactional data set to form the PII set of aggregated customer transaction data for the first plurality of customers (Figure 21, item 122, Third Party Data; Column 18, lines 34-38, the Master Database 2100 may include identity indexes for the transaction data, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases).
Regarding claim 13, which is dependent of claim 12, the combination of Desai et al., Iannace et al., and Winters discloses all the limitations in claim 1. Desai et al. further discloses to:
receive identification information for each transaction in said first credit account transactional data set and said second credit account transactional data set (Figure 21, item 122, Third Party Data; Column 18, lines 34-38, the Master Database 2100 may include identity indexes for the transaction data, these identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases), the identification information identifying a specific account … (Column 19, lines 47-51, if the customer has not previously been assigned to a segment, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer); 
and group any transactions having matching identification information into one or more generic customer accounts (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments).
Although Desai et al. discloses all the limitations above and identification information identifying a specific account, Desai et al. does not specifically disclose the identification information identifying a specific account without providing any PII. 
However, Iannace et al. discloses the identification information identifying a specific account without providing any PII (Paragraph 0020, In some embodiments, the data is used to first create an anonymized data extract 108,114 in which any PII is removed from the data. Pursuant to some embodiments, the anonymized data extract 108, 114 is created by generating a de-identified unique identifier code that is derived from a unique transaction identifier of each transaction in the source data 106, 112. For example, with respect to the network transaction data 106, a function may be applied to a transaction identifier associated with each transaction and transaction record to create a de-identified unique identifier associated with each transaction. In some embodiments, the function may be a hash function or other function so long as the unique identifier cannot by itself be linked to the individual transaction record). 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the identification information received from the credit account transactional data set of the invention of Desai et al. to further provide identification information identifying a specific account without providing any PII of the invention of Iannace et al. because doing so would allow the method to generate a number of analyses and reports without revealing any PII or other sensitive information (see Iannace et al., Paragraph 0041). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14, which is dependent of claim 13, the combination of Desai et al., Iannace et al., and Winters discloses all the limitations in claim 13. Although Desai et al. discloses aggregated customer transactional data, Desai et al. does not specifically disclose wherein the consortium is further to: review each transaction within the one or more generic customer accounts of the aggregated customer transactional data to determine at least two generic customer accounts that are related to a single generic customer; and combine the at least two generic customer accounts into a credit account portfolio assigned to the single generic customer.
However, Iannace et al. discloses to review each transaction within the one or more generic customer accounts of the aggregated customer transactional data to determine at least two generic customer accounts that are related to a single generic customer; and combine the at least two generic customer accounts into a credit account portfolio assigned to the single generic customer (Paragraph 0016, Embodiments of the present invention relate to systems and methods for analyzing transaction data. More particularly, embodiments relate to systems and methods for analyzing transaction data using data from a first transaction data provider (e.g., such as a payment card network) and data from a second transaction data provider (e.g., such as a merchant or group of merchants) in a way which ensures that personally identifiable information ("PII") is not revealed or accessible during or after the analysis; Paragraph 0064, The resulting customer-level information obtained from the anonymized network transaction data, may be sent to the merchant block 804 from the data append unit 812. The merchant/client may find the customer-level information to be of enhanced usefulness in the merchant's marketing and advertising efforts; Paragraph 0116, As used herein and in the appended claims, the term "payment card system account" includes a credit card account or a deposit account that the account holder may access using a debit card. The terms "payment card system account" and "payment card account" are used interchange-ably herein. The term "payment card account number" includes a number that identifies a payment card system account or a number carried by a payment card, or a number that is used to route a transaction in a payment system that handles debit card and/or credit card transactions. The term "payment card" includes a credit card or a debit card; Examiner notes that the credit card data is aggregated at the customer-level. Therefore, based on broadest reasonable interpretation in light of the specification, Iannace et al. discloses “to combine the at least two generic customer accounts into a credit account portfolio assigned to the single generic customer.”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to analyze the aggregated customer transactional data of the invention of Desai et al. to further incorporate at least two generic customer accounts and determine at least two generic customer accounts that are related to a single generic customer of the invention of Iannace et al. because doing so would allow the method to provide customer-level information obtained from the anonymized network transaction data (See Iannace et al., Paragraph 0064). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15, Desai et al. discloses: a non-transitory computer-readable medium storing instructions, said instructions comprising: ADS-17155one or more instructions that, when executed by one or more processors, cause said one or more processors to (Column 38, lines 43-46, embodiments of the present invention further relate to computer storage products with a computer-readable medium that have computer code thereon for performing various computer-implemented operations): 
generate a first set of aggregated customer transaction data for a first plurality of customers, said first set of aggregated customer transaction data stored at a consortium database, wherein [the first set of aggregated customer transaction data has personally identifiable information (PII)] associated therewith (see Figure 22, item 2214, 3rd Party Provided Data; Column 21, lines 20-26, Then, at step 2604, third party data may be received. Third party data may include data from banks and other financial institutions, credit card information, public registries, mailing lists and other such data sources. Additionally, public records, such as governmental records, may be received at step 2606. Lastly, previously generated segment data that had been stored may be received at step 2608. All of the foregoing data may be utilized to tie an individual's identity 25 to the transaction POS data; Column 26, lines 25-30, Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior. A typical retailer may lack some of this behavioral information since only transactions at the retailer are used in modeling the customer's behavior); 
receive a second set of aggregated customer transaction data for a second plurality of customers (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone), said second set of aggregated customer transaction data from a database that is completely separate from and unrelated to said consortium database (Figure 22 and related text in Column 19, lines 12-22, FIG. 22 is a more detailed schematic view of the Customer Segment Generator 2102 of the customer segment analyzer. The Customer Segment Generator 2102 is shown receiving POS Data 120. Also, the, Customer Segment Generator 2102 couples to the Master Database 2100. The Master Database 2100 includes a plurality of datasets including Consumer Provided Data 2212, Third Party Provided Data 2214, Public Records 2216 and Generated Data 2218. Thus, the Master Database 2100 may be a series of separate databases, or may be a singular database with multiple logical datasets; The POS Database is completely separate from the Master Database), said second set of aggregated customer transaction data having [may or may not have PII, depending if the customer is registered in a loyalty program or any other membership program] associated therewith (Column 18, lines 41-51, The POS data 120 may also be collected by the Customer Segment Generator 2102. POS data, where the identity of the customer is not readily identifiable, may be segmented by purchasing behaviors alone); 
compare said first set of aggregated customer transaction data with said second set of aggregated customer transaction data (Column 18, lines 42-44, the Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100); 
determine a match between a plurality of customers in said first set of aggregated customer transaction data and said plurality of customers in said second set of aggregated customer transaction data (Column 18, lines 44-46, The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs); 
combine, based on said match, said first set of aggregated customer transaction data with said second set of aggregated customer transaction data to form a plurality of customer wallets, each of said plurality of customer wallets representing a specific customer from said plurality of customers (Column 18, lines 44-49, The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs. If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments; Column 18, lines 52-57, The Customer Segment Generator 2102 may provide generated customer segments to the Data Processor 2104 for processing. The Data Processor 2104 may aggregate segmented POS data by household, validate the segment data and perform one or more data transformations on the segment data; Column 22, lines 45-48, The process then progresses to step 2902 where the generated segment wide POS data is aggregated by household or other group (such as company, institution, club, or organization); Examiner interprets a customer as a person or organization that buys goods or services from a store or business (see Oxford Dictionary). Therefore, based on broadest reasonable interpretation in light of the specification, Desai et al. discloses “a customer wallet for at least one customer” because the data can be aggregated and analyzed at the customer level (e.g. individual, household, or organization)), and ADS-17151each of said plurality of customer wallets having PII associated therewith (Column 18, lines 47-49, If the identity is able to be determined, the customers are grouped by demographic data and purchasing behaviors into customer segments; Column 22, lines 45-48, The process then progresses to step 2902 where the generated segment wide POS data is aggregated by household or other group (such as company, institution, club, or organization); Examiner notes that data aggregated by household includes PII (e.g. aggregating customers with the same address)); 
evaluate, for each of said plurality of customer wallets, a first total amount that each of said plurality of customers spent at a first retailer, and a second total amount that each said plurality of customers spent at a second retailer (see Figures 34-37; Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700; Column 26, lines 20-26, the Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information; panel information is third party information which tracks shoppers across various retailers), where said second retailer is not a competitor of the first retailer (Column 17, lines 29-31, retail businesses of a chain of stores; Column 20, lines 59-60, Point of Sales (POS) data is received from one or more stores; Column 26, lines 13-30, Three data sources may be utilized by the Business Decision System 3800 in the generation of the Business Plan Data 3808. These include Additional Data 3802, Historical Data 3804 and Customer Data 3806. The Customer Data 3806 may, in some embodiments, be a functional equivalent of the aforementioned Master Database 2100. The Historical Data 3804 may include point-of-sales (POS) data or other transaction logs. The Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information. Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior; Examiner notes that POS data is transaction data collected from one or more stores that are in the same chain. Therefore, the customer metrics can be generated for a second retailer that is not a competitor of the first retailer (e.g. another store that is in the same chain)); 
determine … said first retailer and said second retailer (see Figure 46 and related text in Column 31, lines 46-56, Store information may include any number of pertinent facts including, but not limited to: store location, store size, store condition, date since store remodel, parking availability of the store, store opening date, gross sales and customer base which the store services, among other pertinent information. Store data may be particularly useful in identifying stores best suited for particular promotion types and product line expansions. For example, a store located in an affluent area may be better suited to expanding a product assortment including luxury items); 
develop a cross-marketing plan between said first retailer and said second retailer based on said evaluation of each of said plurality of customers wallets … (Column 20, lines 42-48, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping; Column 31, lines 15-17, For example, in addition to the generation of customer segments, the business itself may be segmented to aid in demand modeling. Such segmentation, which is well known in the art, is not illustrated in the present example process. Such business segmentation may be along product, channel and activity lines; Examiner interprets segmentation along channel as segmentation along stores/retailers), wherein said cross-marketing plan comprises: said first retailer to provide each of said plurality of customers a first offer for said second retailer, and said second retailer to provide each of said plurality of customers a second offer for said first retailer (FIG. 42 is an example block diagram for the Promotion Planning Optimizer 3930 of the Decision Engine 3820. Here a Promotion Rule Engine 4210 may receive Manufacturer Conditions 4250 as well as Segment Wide POS Data 2220 and Customer Insights 2114. Additionally, the Promotion Rule Engine 4210 may receive user input in the form of Boolean expressions or native language rules related to promotional requirements. The promotional rules are often product or brand specific. Often, promotions may be motivated by manufacturer incentives or rebates. In these cases, the manufacturer often attaches Manufacturer Conditions 4250 to the incentive. A common set of Manufacturer Conditions 4250 may include, for example, a rebate from Coke.RTM. of 25% provided that all Pepsi.RTM. products remain at MSRP during the promotional period; Figure 24 and related text in Column 20, lines 42-52, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping. All of the outputs from the Segment Margin Promotion Engine 2410, the Targeted Promotion Generator 2420 and the Cross Segment Promotion Generator 2430 may be provided as Segment Specific Promotion Activity 155; Column 22, lines 4-15, The process then progresses to step 2802 where customers are segmented by like income and spend habits. Also, at step 2810, customers may be segmented by the monetary value spent while shopping in the aggregate or on some particular reference goods);
deploy said cross-marketing plan and provide said first offer and said second offer to each of said plurality of customers (Figure 24 and related text in Column 20, lines 42-52, The Cross Segment Promotion Generator 2430 may generate promotions which stimulate cross segment purchases. Thus, consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping. All of the outputs from the Segment Margin Promotion Engine 2410, the Targeted Promotion Generator 2420 and the Cross Segment Promotion Generator 2430 may be provided as Segment Specific Promotion Activity 155); 
perform another evaluation of each of said plurality of customer wallets at a later date, said another evaluation including new transaction information for each of said plurality of customers with respect to said first retailer and said second retailer that has occurred since said deployment of said cross-marketing plan (Column 19, lines 41-53, The Known ID Segment Grouper 2204 identifies and segments transaction data which has identity indicators. If identity is known, the Known ID Segment Grouper 2204 may look up the identity to determine if that customer has previously been assigned to a segment. If the customer has already been placed within a segment, the new transaction data may update the consumer's purchasing history. If the customer has not previously been assigned to a segment, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer segment. Also, purchasing behavior for the customer may be used to assign the customer to a segment; Column 34, lines 42-64, FIG. 50 is an example flowchart for the generation of business plans, shown generally at 4516. This sub process begins from step 4514 of FIG. 45, and constitutes the core of the business decision making process. The generation of business plans includes four main plan types, each of which will be discussed in more detail below. These include the generation of product assortment plans at step 5002, the generation of everyday pricing plans at step 5004, the generation of promotional plans at step 5006 and the generation of markdown plans at step 5008. In some embodiments, each of these respective plans may be generated on a routine basis for a retailer in order to maximize a business goal. Realistically, however, due to computational resource limitations, and the redundancy involved in continually generating optimized plans, it is often more desirable to have periodic plan generation based upon some plan schedule. Moreover, plan tuning techniques may likewise be utilized in between scheduled plan updates to keep plans current in an ever changing retail environment. Finally, trigger events, such as a dramatic shift in the economic activity, new competitors or unexpected events may be monitored for. These triggering events may then result in an update of the plan generation); 
and use a result of said another evaluation to determine if said second offer provided to each of said plurality of customers has increased said first total amount of money spent by each of said plurality of customers at said first retailer (Column 7, lines 41-51, The Optimization Engine 112 is connected to the Support Tool 116 so that output of the Optimization Engine 112 is provided as input to the Support Tool 116 and output from the Support Tool 116 may be provided as input to the Optimization Engine 112. Likewise, both the Optimization Engine 112 and the Econometric Engine 104 are connected to the Customer Segment Analyzer 150 so that feedback from the Optimization Engine 112 and the Econometric Engine 104 is provided to the Customer Segment Analyzer 150. The Econometric Engine 104 may also exchange data with the Financial Model Engine 108; see also Christen, Gupta, Porter, Staelin & Wittink; "Using Market-Level Data to Understand the Effectiveness of Promotional Activities;" Dec. 22, 1995. cited by applicant; Column 16, lines 14-33, Referring back to FIG. 19, the process begins by inputting the cleansed initial dataset and the calculated average base units information (Step 1901). A crude promotional variable is then determined (Step 1903). Such a crude promotional variable can be defined using promotion flags. A simple regression analysis, as is known to those having ordinary skill in the art, (e.g., a mixed effects regression) is run on sales volume to obtain a model for predicting sales volume (Step 1905). Using the model, a sample calculation of sales volume is performed (Step 1907). The results of the model are compared with the actual sales data to further refine the promotion flags (Step 1909). If the sales volume is under predicted (by the model) by greater than some selected percentage (e.g., 30-50%), the promotion flag may be set to reflect the effects of a probable non-discount promotional effect. Since the remaining modeled results more closely approximate actual sales behavior, the promotion flags for those results are not reset (Step 1911). The newly defined promotion flags are incorporated into a new model for defining the imputed promotional variable).
Desai et al. discloses all the limitations above, a first set of aggregated customer transaction data for a first plurality of customers with PII (see Figure 22, item 2214, 3rd Party Provided Data), and a second set of aggregated customer transaction data for a second plurality of customers without PII (Figure 22, item 120, POS Data, where the identity of the customer is not readily identifiable. However, Examiner notes that this data may or may not include PII depending if the customer is registered in a loyalty program or any other membership program). Although Desai et al. discloses comparing the first set of aggregated customer transaction data and the second set of aggregated customer transaction data to tie an individual’s identity to the transaction POS data, Desai et al. does not specifically disclose wherein no data in the first set of aggregated customer transaction database has PII (see Figure 22, item 2214, 3rd Party Provided Data).  
However, Iannace et al. discloses a first set of aggregated customer transaction data for a first plurality of customers, said first set of aggregated customer transaction data stored at a consortium database, wherein no data in said first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith (Figure 1, item 108, Anonymized Data Extract; Paragraph 0018, The term "payment card network" or "payment network" is used to refer to a payment network or payment system such as the systems operated by MasterCard International Incorporated (which is the assignee hereof), or other networks which process payment transactions on behalf of a number of merchants, issuers and cardholders. The terms "payment card network data" or "network transaction data" are used to refer to transaction data associated with payment transactions that have been processed over a payment network. For example, network transaction data may include a number of data records associated with individual payment transactions that have been processed over a payment card network. In some embodiments, network transaction data may include information identifying a payment device or account, transaction date and time, transaction amount, and information identifying a merchant or merchant category. Additional transaction details may be available in some embodiments; Paragraph 0020, In some embodiments, the data is used to first create an anonymized data extract 108, 114 in which any PII is removed from the data. Pursuant to some embodiments, the anonymized data extract 108, 114 is created by generating a de-identified unique identifier code that is derived from a unique transaction identifier of each transaction in the source data 106, 112. For example, with respect to the network transaction data 106, a function may be applied to a transaction identifier associated with each transaction and transaction record to create a de-identified unique identifier associated with each transaction. In some embodiments, the function may be a hash function or other function so long as the unique identifier cannot by itself be linked to the individual transaction record (for example, an entity that has access to the anonymized data extract 108 is not able to identify any PII associated with a de-identified unique identifier in the extract 108).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the data is collected (e.g. which data is received with PII) of the invention of Desai et al. to further incorporate wherein no data from the credit card provider has PII because doing so would allow the method to receive de-identified data from a payment network (see Iannace et al., Paragraph 0034), wherein the de-identified data is used to provide a share of wallet analysis (see Iannace et al., Paragraph 0089). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Desai et al. discloses all the limitations above, store location data (see Figure 46 and related text in Column 31, lines 46-56), transaction data from one or more stores/retailers (Figure 25, Column 20, lines 58-60), to develop a marketing plan (Column 27, lines 8-16), a cross segment promotion generator (Figure 24 and related text in Column 20, lines 42-52), and to measure effectiveness of promotional activities (Column 7, lines 41-51). Further, Desai et al. discloses that store data (e.g. store location) may be particularly useful in identifying stores best suited for particular promotion types. Although Desai et al. discloses store location data, Desai et al. does not specifically disclose wherein the promotion generator further takes into consideration a distance between the first retailer and the second retailer.
However, Winters et al. discloses to evaluate, for each of said plurality of customer wallets, a first total amount that each of said plurality of customers spent at a first retailer, and a second total amount that each said plurality of customers spent at a second retailer, where said second retailer is not a competitor of said first retailer (Paragraph 0336, In one embodiment, the statistics for the spending pattern comparison is based on the spending volume (e.g., a total amount spent, or an average amount of the transactions within a given period of time, such as a year, half a year, a quarter) and/or transaction volume (e.g., frequency within a given period of time, such as a year, six months, or a quarter). The spending pattern of one embodiment is a distribution among a set of merchants (e.g., the merchant, the competitors of the merchant and/or the partners of the merchant). In one embodiment, the purchases from the competitors of the merchant are aggregated as spending associated with the group of the competitors as an aggregated entity (e.g., a peer set));
determine a distance between said first retailer and said second retailer (Paragraph 0275, In one embodiment, the transaction handler (103) is configured to identify or select offers based on real-time transactions or near real-time transactions (e.g., based on transactions occurring within a predetermined period of time, such as a few minutes, half an hour, one hour or a day). For example, based on the transaction data (109) the transaction handler (103) may determine related second purchases that are likely to occur in close proximity (e.g., in time or geographic location) to first purchases. Thus, at the time of the first purchases (or shortly after the first purchases), the offers related to the second purchases may be presented to the user (101) (e.g., via the transaction terminal (105), such as a self-assist checkout terminal, ATM, vending machine, gas pump, POS terminal, or the point of interaction (107), such as a web browser, mobile phone, receipt, electronic kiosk, etc.) to promote the second purchases; Paragraph 0424, Other variables can be used in place of, or in additional to, the variables (311, 313, 315) illustrated in FIG. 2. For example, the aggregated spending profile (341) can be generated using variables measuring shopping radius/distance from the primary address of the account holder to the merchant site for offline purchases. When such variables are used, the transaction patterns can be identified based at least in part on clustering according to shopping radius/distance and geographic regions. Similarly, the factor definition (331) may include the consideration of the shopping radius/distance. For example, the transaction records (301) may be aggregated based on the ranges of shopping radius/distance and/or geographic regions. For example, the factor analysis can be used to determine factors that naturally combine geographical areas based on the correlations in the spending patterns in various geographical areas);
develop a cross-marketing plan between said first retailer and said second retailer based on said evaluation of each of said plurality of customer wallets and said determined distance (Paragraph 0275, In one embodiment, the transaction handler (103) is configured to identify or select offers based on real-time transactions or near real-time transactions (e.g., based on transactions occurring within a predetermined period of time, such as a few minutes, half an hour, one hour or a day). For example, based on the transaction data (109) the transaction handler (103) may determine related second purchases that are likely to occur in close proximity (e.g., in time or geographic location) to first purchases. Thus, at the time of the first purchases (or shortly after the first purchases), the offers related to the second purchases may be presented to the user (101) (e.g., via the transaction terminal (105), such as a self-assist checkout terminal, ATM, vending machine, gas pump, POS terminal, or the point of interaction (107), such as a web browser, mobile phone, receipt, electronic kiosk, etc.) to promote the second purchases), wherein said cross-marketing plan comprises:
said first retailer to provide each of said plurality of customers a first offer for said second retailer, and said second retailer to provide each of said the plurality of customers with a second offer for said first retailer (Paragraph 0275, In one embodiment, the transaction handler (103) is configured to identify or select offers based on real-time transactions or near real-time transactions (e.g., based on transactions occurring within a predetermined period of time, such as a few minutes, half an hour, one hour or a day). For example, based on the transaction data (109) the transaction handler (103) may determine related second purchases that are likely to occur in close proximity (e.g., in time or geographic location) to first purchases. Thus, at the time of the first purchases (or shortly after the first purchases), the offers related to the second purchases may be presented to the user (101) (e.g., via the transaction terminal (105), such as a self-assist checkout terminal, ATM, vending machine, gas pump, POS terminal, or the point of interaction (107), such as a web browser, mobile phone, receipt, electronic kiosk, etc.) to promote the second purchases; Examiner notes that Winters can identify purchases that are likely to occur in close proximity. Therefore, if there are purchases that are likely to occur from the second retailer to the first retailer, then Winter can generate a second offer to the first retailer);
deploy said cross-marketing plan and provide said first offer and said second offer to each of said plurality of customers (Paragraph 0275, In one embodiment, the transaction handler (103) is configured to identify or select offers based on real-time transactions or near real-time transactions (e.g., based on transactions occurring within a predetermined period of time, such as a few minutes, half an hour, one hour or a day). For example, based on the transaction data (109) the transaction handler (103) may determine related second purchases that are likely to occur in close proximity (e.g., in time or geographic location) to first purchases. Thus, at the time of the first purchases (or shortly after the first purchases), the offers related to the second purchases may be presented to the user (101) (e.g., via the transaction terminal (105), such as a self-assist checkout terminal, ATM, vending machine, gas pump, POS terminal, or the point of interaction (107), such as a web browser, mobile phone, receipt, electronic kiosk, etc.) to promote the second purchases); 
perform another evaluation of each of said plurality of customer wallets at a later date, said another evaluation including new transaction information for each of said plurality of customers with respect to said first retailer and said second retailer that has occurred since said deployment of said cross-marketing plan (Paragraph 0242, In one embodiment, the identification of the qualified transaction for the redemption of the offer (186) links the online activities associated with the presentation of the advertisement (205) and the corresponding purchase made out of the context of the advertisement, such as an offline purchase in a retail store. Thus, the correlation information allows the advertiser to assess the effectiveness of the advertisement (205) with improved accuracy. Details on linking online activities and offline purchases in one embodiment are provided in the section entitled "CLOSE THE LOOP"; Paragraph 0308, In one embodiment, the transaction handler (103) is configured to use the transaction data (109) to measure the effectiveness of an advertiser's campaign. For example, in one embodiment, the transaction handler (103) is configured to determine the influence of the advertisement campaign on the spending statistics online and offline, following an advertisement campaign run from 10-11 AM. In one embodiment, the transaction handler (103) is configured to determine the influence a number of days after the advertisement campaign, such as seven days after the advertisement campaign); 
and use a result of said another evaluation to determine if said second offer provided to each of said plurality of customers has increased said first total amount of money spent by each of said plurality of customers at said first retailer (Paragraph 0308, In one embodiment, the transaction handler (103) is configured to use the transaction data (109) to measure the effectiveness of an advertiser's campaign. For example, in one embodiment, the transaction handler (103) is configured to determine the influence of the advertisement campaign on the spending statistics online and offline, following an advertisement campaign run from 10-11 AM. In one embodiment, the transaction handler (103) is configured to determine the influence a number of days after the advertisement campaign, such as seven days after the advertisement campaign).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the marketing plan and the store location data of multiple stores/retailers of the invention of Desai et al. to further determine a marketing plan based on the distance between the first retailer and the second retailer of the invention of Winters because doing so would allow the method to determine related second purchases that are likely to occur in close proximity, present offers related to the second purchases, and determine influence of the advertisement campaign (see Winters, Paragraph 0275 & Paragraph 0308). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3-4, 6, 8-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 10,496,938 B2), in view of Iannace et al. (US 2015/0220937 A1), in further view of Winters (US 2011/0231305 A1) and Okerlund (US 2013/0080239 A1).
Regarding claims 3 and 17, which are dependent of claims 1 and 15, the combination of Desai et al., Iannace et al., and Winters discloses all the limitations in claims 1 and 15. Although Desai et al. discloses customer metrics by geographical area (Column 19, lines 48-51, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer segment), the combination of Desai et al., Iannace et al., and Winters does not specifically disclose wherein the one or more customer metrics comprise: a first distance, the first distance being from a home of each of the plurality of customers to the first retailer; a second distance, the second distance being from a work location of each of the plurality of customers to the first retailer; a third distance, the third distance being from a work location of each of the plurality of customers to at least one competitor of the first retailer; and a fourth distance, the fourth distance being from the work location of each of the plurality of customers to the at least one competitor of the first retailer.
	However, Okerlund further discloses wherein the one or more customer metrics comprise: a first distance, the first distance being from a home of each of the plurality of customers to the first retailer (Paragraph 0229, the IPM 71 determines that of the 7,987 unique program registrants already identified, 5,124 of them have a high likelihood of living 5 to 10 miles away from Merchant 15. Paragraph 0235, 83-85 is an exemplar visual depiction of program registrant movement and location data captured from a variety/plurality of sources, some or all of which may be utilized by the IPM. 85 is a visual representation of aggregate travel data for a program registrant in their home city, in this case, Minneapolis, Minn.; actual data would reside in one or more databases. Each of the shaded and un-shaded hexagons rep resents an area of the city, and each of the towers depicted in those regions depict cellular towers, indicating that location data obtained through the use of the program registrants cell phone may indicate travel patterns through the city, for example travel patterns from the home to the office. In some embodiments, the time of any said purchases (or the time of travel) is cross referenced and utilized to give the system sufficient information to determine the approximate times the program registrant can be expected to be in any specific region of a city, said information correlated to their commutes, where their home is, where they tend to shop or travel, and where they conduct business. Aggregate movement patterns of a program registrant can be correlated with merchant locations and used to estimate past, present and future locations; Paragraph 0236, Alternatively, the IPM may utilize the data to make incentive offers to the program registrant for a purchase at a merchant in region 89, since while the aggregate data indicates that the program registrant does not frequently travel or make purchases in that area, that area is proximate to the consumer's regular travel patterns, and thus a stop at a merchant in that region will be more likely, given that it’s “on the way” to either work or home); 
a second distance, the second distance being from a work location of each of the plurality of customers to the first retailer (Paragraph 0235, 83-85 is an exemplar visual depiction of program registrant movement and location data captured from a variety/plurality of sources, some or all of which may be utilized by the IPM. 85 is a visual representation of aggregate travel data for a program registrant in their home city, in this case, Minneapolis, Minn.; actual data would reside in one or more databases. Each of the shaded and un-shaded hexagons rep resents an area of the city, and each of the towers depicted in those regions depict cellular towers, indicating that location data obtained through the use of the program registrants cell phone may indicate travel patterns through the city, for example travel patterns from the home to the office. In some embodiments, the time of any said purchases (or the time of travel) is cross referenced and utilized to give the system sufficient information to determine the approximate times the program registrant can be expected to be in any specific region of a city, said information correlated to their commutes, where their home is, where they tend to shop or travel, and where they conduct business. Aggregate movement patterns of a program registrant can be correlated with merchant locations and used to estimate past, present and future locations; Paragraph 0236, Alternatively, the IPM may utilize the data to make incentive offers to the program registrant for a purchase at a merchant in region 89, since while the aggregate data indicates that the program registrant does not frequently travel or make purchases in that area, that area is proximate to the consumer's regular travel patterns, and thus a stop at a merchant in that region will be more likely, given that it’s “on the way” to either work or home); 
a third distance, the third distance being from a work location of each of the plurality of customers to at least one competitor of the first retailer (Paragraph 0235, 83-85 is an exemplar visual depiction of program registrant movement and location data captured from a variety/plurality of sources, some or all of which may be utilized by the IPM. 85 is a visual representation of aggregate travel data for a program registrant in their home city, in this case, Minneapolis, Minn.; actual data would reside in one or more databases. Each of the shaded and un-shaded hexagons rep resents an area of the city, and each of the towers depicted in those regions depict cellular towers, indicating that location data obtained through the use of the program registrants cell phone may indicate travel patterns through the city, for example travel patterns from the home to the office. In some embodiments, the time of any said purchases (or the time of travel) is cross referenced and utilized to give the system sufficient information to determine the approximate times the program registrant can be expected to be in any specific region of a city, said information correlated to their commutes, where their home is, where they tend to shop or travel, and where they conduct business. Aggregate movement patterns of a program registrant can be correlated with merchant locations and used to estimate past, present and future locations; Paragraph 0236, Alternatively, the IPM may utilize the data to make incentive offers to the program registrant for a purchase at a merchant in region 89, since while the aggregate data indicates that the program registrant does not frequently travel or make purchases in that area, that area is proximate to the consumer's regular travel patterns, and thus a stop at a merchant in that region will be more likely, given that it’s “on the way” to either work or home; Paragraph 0239, In one embodiment, the trigger 8B4 is the targeted consumers’ physical proximity to a Walmart or Walgreens store that competes directly with Target); 
and a fourth distance, the fourth distance being from the work location of each of the plurality of customers to the at least one competitor of the first retailer (Paragraph 0235, 83-85 is an exemplar visual depiction of program registrant movement and location data captured from a variety/plurality of sources, some or all of which may be utilized by the IPM. 85 is a visual representation of aggregate travel data for a program registrant in their home city, in this case, Minneapolis, Minn.; actual data would reside in one or more databases. Each of the shaded and un-shaded hexagons rep resents an area of the city, and each of the towers depicted in those regions depict cellular towers, indicating that location data obtained through the use of the program registrants cell phone may indicate travel patterns through the city, for example travel patterns from the home to the office. In some embodiments, the time of any said purchases (or the time of travel) is cross referenced and utilized to give the system sufficient information to determine the approximate times the program registrant can be expected to be in any specific region of a city, said information correlated to their commutes, where their home is, where they tend to shop or travel, and where they conduct business. Aggregate movement patterns of a program registrant can be correlated with merchant locations and used to estimate past, present and future locations; Paragraph 0236, Alternatively, the IPM may utilize the data to make incentive offers to the program registrant for a purchase at a merchant in region 89, since while the aggregate data indicates that the program registrant does not frequently travel or make purchases in that area, that area is proximate to the consumer's regular travel patterns, and thus a stop at a merchant in that region will be more likely, given that it’s “on the way” to either work or home; Paragraph 0239, In one embodiment, the trigger 8B4 is the targeted consumers’ physical proximity to a Walmart or Walgreens store that competes directly with Target).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify customer metrics by geographical area of the invention of Desai et al. to further incorporate wherein customer metrics include the multiple distances of the invention of Okerlund because doing so would allow the system to identify appropriate incentive offers for delivery to program registrants based on travel patters (See Okerlund, Paragraph 0221). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, which is dependent of claim 3, the combination of Desai et al., Iannace et al., Winters, and Okerlund discloses all the limitations in claim 3. Desai et al. further discloses:
wherein the one or more customer metrics further comprise: ADS-17152a first amount of money spent (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally at 3700), by each of the plurality of customers (Figure 37, item 3700, Customer Segments), at the first retailer for a given time period (Column 33, lines 60-61, at step 4810, the process may determine the average spend by the segment at the retailer); 
and a second amount of money spent (Column 26, lines 25-26, Panel information is third party information which tracks shoppers across various retailers), by each of the plurality of customers (Column 26, lines 32-34, the Customer Segment Analyzer 150 may divide customers into a plurality of distinct customer segments), at one or more of the at least one competitor of the first retailer for the given time period (Column 17, lines 29-31, retail businesses of a chain of stores; Column 20, lines 59-60, Point of Sales (POS) data is received from one or more stores; Column 26, lines 13-30, Three data sources may be utilized by the Business Decision System 3800 in the generation of the Business Plan Data 3808. These include Additional Data 3802, Historical Data 3804 and Customer Data 3806. The Customer Data 3806 may, in some embodiments, be a functional equivalent of the aforementioned Master Database 2100. The Historical Data 3804 may include point-of-sales (POS) data or other transaction logs. The Additional Data 3802 may include a number of data resources including, but not limited to, store data, demographic data, promotional information, external segment information, focus group information, panel information and other relevant information. Panel information is third party information which tracks shoppers across various retailers. This data provides a complete picture of a shopper's behavior; Examiner notes that POS data is transaction data collected from one or more stores that are in the same chain and panel information is transaction data collected from stores that are not in the same chain. Therefore, the customer metrics can be generated for a second retailer that is a competitor of the first retailer (e.g. another store that isn’t in the same chain)).
Regarding claim 6, which is dependent of claim 5, the combination of Desai et al., Iannace et al., and Winters discloses all the limitations in claim 5 and the percentage of transactions that occurred at a brick-and-mortar store. Desai et al. further discloses an average spender at the brick-and-mortar store (Column 25, line 3, Segment A spends $1.5M per month on average); and to provide the group assignment, for each of the plurality of customers (Column 25, lines 10-13, these promotional algorithms may include many 10 variables, including: susceptibility to promotion, customer segment worth (by total spend, profit, volume, etc.) and promotion type), in the presentation (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally).
Although Desai et al. discloses all the limitations above and to provide group assignment for each customer (e.g. by total spend), the combination of Desai et al, Iannace et al., and Winter does not specifically disclose to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred at the brick-and-mortar store, each of the plurality of customers to a group selected from the groups consisting of: a larger than average spender at the brick-and-mortar store; an average spender at the brick-and-mortar store; or a less than average spender at the brick-and-mortar store.
However, Okerlund further discloses a larger than average spender at the brick-and-mortar store (Figure 31B, participant ID #2 has a deviation of 50% higher than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
an average spender at the brick-and-mortar store (Figure 31B, participant ID #3 no deviation from average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
or a less than average spender at the brick-and-mortar store (Figure 31B, participant ID #4 has a deviation of 20% less than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics that include a percentage of transactions that occurred at the brick-and-mortar store of the invention of Desai et al, Iannace et al., and Winter to further assign the customer to a lower than average spender group and a higher than average spender group of the invention of Okerlund because doing so would allow the system to incentivize only the most desirable potential customers (Okerlund, Paragraph 0128, targeting higher than-average spenders who patronize the competition for incentive offers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, which is dependent of claim 7, the combination of Desai et al., Iannace et al., and Winters discloses all the limitations in claim 5 and the percentage of transactions that occurred online. Desai et al. further discloses an average spender … (Column 25, line 3, Segment A spends $1.5M per month on average); and to provide the group assignment, for each of the plurality of customers (Column 25, lines 10-13, these promotional algorithms may include many 10 variables, including: susceptibility to promotion, customer segment worth (by total spend, profit, volume, etc.) and promotion type), in the presentation (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally).
Although Desai et al. discloses all the limitations above and to provide group assignment for each customer (e.g. by total spend) the combination of Desai et al, Iannace et al., and Winter does not specifically disclose to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred online, each of the plurality of customers to a group selected from the groups consisting of: a larger than average online spender; an average online spender; or a less than average online spender.
However, Okerlund discloses a larger than average … spender (Figure 31B, participant ID #2 has a deviation of 50% higher than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
an average … spender (Figure 31B, participant ID #3 no deviation from average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
or a less than average … spender (Figure 31B, participant ID #4 has a deviation of 20% less than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics that include a percentage of transactions that occurred online of the invention of Desai et al, Iannace et al., and Winter to further assign the customer to a lower than average spender group and a higher than average spender group of the invention of Okerlund because doing so would allow the system to incentivize only the most desirable potential customers (See Okerlund, Paragraph 0128, targeting higher than-average spenders who patronize the competition for incentive offers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9, which is dependent of claim 1, the combination of Desai et al., Iannace et al., and Winters discloses all the limitations in claim 1. Although Desai et al. discloses customer metrics (see Figure 37, discloses a percentage of a total amount of each of the plurality of customer wallets spent in a field of the first retailer, which is spent at the first retailer), the combination of Desai et al. and Iannace et al. does not specifically disclose wherein the one or more customer metrics further comprise: a customer captivity rating for each of the plurality of customers.
	However, Okerlund discloses a customer captivity rating for each of the plurality of customers (Figure 31B, Participant Spending Deviation from Population; Paragraph 0128, At the request of the merchant, the system and method then generates profile data that associates these program registrants with incentive offers. By targeting higher than-average spenders who patronize the competition for incentive offers, the merchant achieves hyper-competitive discounting by preferentially incentivizing only the most desirable potential customer; Paragraph 0149, The Loyalty Program, In scenario IV, an incentive program manager is retained by a hotel chain client to develop a loyalty program for program registrants to encourage them to make multiple visits to the hotel chain. After analyzing the situation and their databases of historical spending information and other data, the incentive program manager determines that the ideal program registrant to target for this new loyalty program has the following characteristics: 1) stayed at the hotel chain's hotels at least once in the past 6 months; 2) has stayed in a hotel in at least 3 different geographic locations in the past 6 months; 3) have not demonstrated loyalty to any specific hotel chain as shown by staying in at least 3 different hotel chains in the past year, 4) spent on average at the hotels more than the average price of a room at the client hotel chain's hotels in the same city. After identifying the program registrants that fit the profile, the incentive program manager will communicate a targeted incentive offer to the identified program registrants. Applicant defines captivity rating as a metric to drive retailer actions, specifically a customer is considered captive if they spend more than a certain percentage of their wallet in total, or in a given field, at a given retailer (See Paragraph 0139). Based on broadest reasonable interpretation in light of the specification, Okerlund discloses a “captivity rating” because a customer is considered a preferred customer when they spend more than a certain percentage of their wallet).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further incorporate a customer captivity rating of the invention of Okerlund because doing so would allow the system to incentivize program registrants that have certain characteristics (See Okerlund, Paragraph 0149, customers that spent on average more than certain predetermined percentage). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10, which is dependent of claim 9, the combination of Desai et al., Iannace et al., Winters, and Okerlund discloses all the limitations above and wherein the customer metrics include a customer captivity rating. Although Desai et al. discloses customer metrics (see Figure 37, discloses a percentage of a total amount of each of the plurality of customer wallets spent in a field of the first retailer, which is spent at the first retailer), the combination of Desai et al. and Iannace et al. does not specifically disclose wherein the customer captivity rating is based on a percentage of a total amount of the customer wallet spent in a field of the retailer, which is spent at the retailer.
	However, Okerlund further discloses wherein the customer captivity rating is based on a percentage of a total amount of the customer wallet spent in a field of the retailer, which is spent at the retailer (Paragraph 0067, The incentive offer takes the form of an offer to discount a purchase, such as a discount on any purchase made at a merchant, such as a restaurant bill, or the offer of a discounted flight or hotel room, or a particular food item at a grocery store; Figure 31B, Participant Spending Deviation from Population; Paragraph 0128, At the request of the merchant, the system and method then generates profile data that associates these program registrants with incentive offers. By targeting higher than-average spenders who patronize the competition for incentive offers, the merchant achieves hyper-competitive discounting by preferentially incentivizing only the most desirable potential customer; Paragraph 0149, The Loyalty Program, In scenario IV, an incentive program manager is retained by a hotel chain client to develop a loyalty program for program registrants to encourage them to make multiple visits to the hotel chain. After analyzing the situation and their databases of historical spending information and other data, the incentive program manager determines that the ideal program registrant to target for this new loyalty program has the following characteristics: 1) stayed at the hotel chain's hotels at least once in the past 6 months; 2) has stayed in a hotel in at least 3 different geographic locations in the past 6 months; 3) have not demonstrated loyalty to any specific hotel chain as shown by staying in at least 3 different hotel chains in the past year, 4) spent on average at the hotels more than the average price of a room at the client hotel chain's hotels in the same city. After identifying the program registrants that fit the profile, the incentive program manager will communicate a targeted incentive offer to the identified program registrants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of each of the plurality of customer wallets spent in a field of the first retailer of the invention of Desai et al. to further incorporate a customer captivity rating of the invention of Okerlund because doing so would allow the system to incentivize program registrants that have certain characteristics (See Okerlund, Paragraph 0149, customers that spent on average more than certain predetermined percentage). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 11, which is dependent of claim 9, the combination of Desai et al., Iannace et al., Winters, and Okerlund discloses all the limitations in claim 9 and wherein the customer metrics include a customer captivity rating. Although Desai et al. discloses customer metrics (see Figure 37, discloses a percentage of a total amount of each of the plurality of customer wallets spent in a field of the first retailer, which is spent at the first retailer), the combination of Desai et al., Iannace et al., and Winters does not specifically disclose wherein the customer captivity rating is based on a percentage of a total amount of each of the plurality of customer wallets, which is spent at the first retailer. 
However, Okerlund discloses wherein the customer captivity rating is based on a percentage of a total amount of each of the plurality of customer wallets, which is spent at the first retailer (Paragraph 0067, The incentive offer takes the form of an offer to discount a purchase, such as a discount on any purchase made at a merchant, such as a restaurant bill, or the offer of a discounted flight or hotel room, or a particular food item at a grocery store; Figure 31B, Participant Spending Deviation from Population; Paragraph 0128, At the request of the merchant, the system and method then generates profile data that associates these program registrants with incentive offers. By targeting higher than-average spenders who patronize the competition for incentive offers, the merchant achieves hyper-competitive discounting by preferentially incentivizing only the most desirable potential customer; Paragraph 0149, The Loyalty Program, In scenario IV, an incentive program manager is retained by a hotel chain client to develop a loyalty program for program registrants to encourage them to make multiple visits to the hotel chain. After analyzing the situation and their databases of historical spending information and other data, the incentive program manager determines that the ideal program registrant to target for this new loyalty program has the following characteristics: 1) stayed at the hotel chain's hotels at least once in the past 6 months; 2) has stayed in a hotel in at least 3 different geographic locations in the past 6 months; 3) have not demonstrated loyalty to any specific hotel chain as shown by staying in at least 3 different hotel chains in the past year, 4) spent on average at the hotels more than the average price of a room at the client hotel chain's hotels in the same city. After identifying the program registrants that fit the profile, the incentive program manager will communicate a targeted incentive offer to the identified program registrants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of each of the plurality of customer wallets spent at the first retailer of the invention of Desai et al. to further incorporate a customer captivity rating of the invention of Okerlund because doing so would allow the system to incentivize program registrants that have certain characteristics (See Okerlund, Paragraph 0149, customers that spent on average more than certain predetermined percentage). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, which is dependent of claim 17, the combination of Desai et al., Iannace et al., Winters, and Okerlund discloses all the limitations in claim 17. Desai et al. further discloses an average spender at the brick-and-mortar store (Column 25, line 3, Segment A spends $1.5M per month on average); and to provide the group assignment, for each of the plurality of customers (Column 25, lines 10-13, these promotional algorithms may include many 10 variables, including: susceptibility to promotion, customer segment worth (by total spend, profit, volume, etc.) and promotion type), in the presentation (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally).
Desai et al. discloses customer metrics (Figure 17) and segmentation of transaction data by channel (Column 31, lines 19-21). Although Desai et al. discloses all the limitations above, the combination of Desai et al., Iannace et al., and Winters does not specifically disclose to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred at the brick-and-mortar store, each of the plurality of customers to a group selected from the groups consisting of: a larger than average spender at the brick-and-mortar store; an average spender at the brick-and-mortar store; or a less than average spender at the brick-and-mortar store.
However, Okerlund discloses to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred at the brick-and-mortar store, each of the plurality of customers to a group selected from the groups consisting of: a larger than average spender at the brick-and-mortar store (Figure 31B, participant ID #2 has a deviation of 50% higher than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
an average spender at the brick-and-mortar store (Figure 31B, participant ID #3 no deviation from average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
or a less than average spender at the brick-and-mortar store (Figure 31B, participant ID #4 has a deviation of 20% less than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further assign the customer to a lower than average spender group and a higher than average spender group of the invention of Okerlund because doing so would allow the system to incentivize only the most desirable potential customers (Okerlund, Paragraph 0128, targeting higher than-average spenders who patronize the competition for incentive offers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Desai et al. discloses segmentation of transaction data by channel (Column 31, lines 19-21) and Okerlund discloses aggregation of the program registrant’s purchases across brick-and-mortar and virtual stores (Paragraph 0299), the combination of Desai et al., Iannace et al., and Okerlund does not specifically disclose wherein the one or more customer metrics further comprise: a percentage of transactions, for each of the plurality of customers that occurred at a brick-and-mortar store.
However, Winters discloses a percentage of transactions, for each of the plurality of customers, that occurred at a brick-and-mortar store (Paragraph 0419, the channel distribution (345) includes a set of percentage values that indicate the percentages of amounts spent in different purchase channels, such as online, via phone, in a retail store, etc.)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the plurality of group spending categories of the invention of Desai et al., Iannace et al., and Okerlund to further incorporate wherein spending metrics include a percentage of transactions, for each of the plurality of customers, that occurred at a brick-and-mortar store of the invention of Winters because doing so would allow the system to track the customer activities on the website of the merchant for the identification of the transactions generated from the website (See Winters, Paragraph 0317). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, which is dependent of claim 17, the combination of Desai et al., Iannace et al., Winters, and Okerlund discloses all the limitations in claim 17. Desai et al. further discloses an average spender at the brick-and-mortar store (Column 25, line 3, Segment A spends $1.5M per month on average); and to provide the group assignment, for each of the plurality of customers (Column 25, lines 10-13, these promotional algorithms may include many 10 variables, including: susceptibility to promotion, customer segment worth (by total spend, profit, volume, etc.) and promotion type), in the presentation (Column 25, lines 29-31, FIG. 37 illustrates an example of a spend chart for exemplary customer segments and multiple product categories, shown generally).
Desai et al. discloses customer metrics (Figure 17) and segmentation of transaction data by channel (Column 31, lines 19-21). Although Desai et al. discloses all the limitations above, the combination of Desai et al., Iannace et al., and Winters does not specifically disclose to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred online, each of the plurality of customers to a group selected from the groups consisting of: a larger than average online spender; an average spender online spender; or a less than average spender online spender.
However, Okerlund discloses to: assign, based on an evaluation of the plurality of customer wallets in combination with the one or more customer metrics and the percentage of transactions, for each of the plurality of customers, that occurred …, each of the plurality of customers to a group selected from the groups consisting of: a larger than average … spender (Figure 31B, participant ID #2 has a deviation of 50% higher than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
an average … spender (Figure 31B, participant ID #3 no deviation from average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants); 
or a less than average … spender (Figure 31B, participant ID #4 has a deviation of 20% less than average at merchant x; Paragraph 0336, One example of the expanded functionality is the ability to aggregate transaction data over time to ascertain differences in average spending behavior at specific merchants).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of the invention of Desai et al. to further assign the customer to a lower than average spender group and a higher than average spender group of the invention of Okerlund because doing so would allow the system to incentivize only the most desirable potential customers (Okerlund, Paragraph 0128, targeting higher than-average spenders who patronize the competition for incentive offers). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Desai et al. discloses segmentation of transaction data by channel (Column 31, lines 19-21) and Okerlund discloses aggregation of the program registrant’s purchases across brick-and-mortar and virtual stores (Paragraph 0299), the combination of Desai et al., Iannace, and Okerlund does not specifically disclose wherein the one or more customer metrics further comprise: a percentage of transactions, for each of the plurality of customers that occurred online.
However, Winters et al. discloses a percentage of transactions, for each of the plurality of customers, that occurred online (Paragraph 0419, the channel distribution (345) includes a set of percentage values that indicate the percent-ages of amounts spent in different purchase channels, such as online, via phone, in a retail store, etc.)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the plurality of group spending categories of the invention of Desai et al., Iannace et al., and Okerlund to further incorporate wherein spending metrics include a percentage of transactions, for each of the plurality of customers, that occurred online of the invention of Winters because doing so would allow the system to track the customer activities on the website of the merchant for the identification of the transactions generated from the website (See Winters, Paragraph 0317). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, which is dependent of claim 17, the combination of Desai et al., Iannace et al., Winters, and Okerlund discloses all the limitations in claim 17. Although Desai et al. discloses customer metrics (see Figure 37, discloses a percentage of a total amount of each of the plurality of customer wallets spent in a field of the first retailer, which is spent at the first retailer), the combination of Desai et al., Iannace et al., and Winters does not specifically disclose to: determine a customer captivity rating for each of the plurality of customers, the customer captivity rating selected from the group consisting of: a percentage of a total amount of the customer wallet spent in a field of the retailer, which is spent at the retailer, and a percentage of a total spent amount of the customer wallet, which is spent at the retailer.
	However, Okerlund discloses to: determine a customer captivity rating for each of the plurality of customers, the customer captivity rating selected from the group consisting of: a percentage of a total amount of the customer wallet spent in a field of the retailer, which is spent at the retailer, and a percentage of a total spent amount of the customer wallet, which is spent at the retailer (Paragraph 0067, The incentive offer takes the form of an offer to discount a purchase, such as a discount on any purchase made at a merchant, such as a restaurant bill, or the offer of a discounted flight or hotel room, or a particular food item at a grocery store; Figure 31B, Participant Spending Deviation from Population; Paragraph 0128, At the request of the merchant, the system and method then generates profile data that associates these program registrants with incentive offers. By targeting higher than-average spenders who patronize the competition for incentive offers, the merchant achieves hyper-competitive discounting by preferentially incentivizing only the most desirable potential customer; Paragraph 0149, The Loyalty Program, In scenario IV, an incentive program manager is retained by a hotel chain client to develop a loyalty program for program registrants to encourage them to make multiple visits to the hotel chain. After analyzing the situation and their databases of historical spending information and other data, the incentive program manager determines that the ideal program registrant to target for this new loyalty program has the following characteristics: 1) stayed at the hotel chain's hotels at least once in the past 6 months; 2) has stayed in a hotel in at least 3 different geographic locations in the past 6 months; 3) have not demonstrated loyalty to any specific hotel chain as shown by staying in at least 3 different hotel chains in the past year, 4) spent on average at the hotels more than the average price of a room at the client hotel chain's hotels in the same city. After identifying the program registrants that fit the profile, the incentive program manager will communicate a targeted incentive offer to the identified program registrants. Applicant defines captivity rating as a metric to drive retailer actions, specifically a customer is considered captive if they spend more than a certain percentage of their wallet in total, or in a given field, at a given retailer (See Paragraph 0139). Based on broadest reasonable interpretation in light of the specification, Okerlund discloses a “captivity rating” because a customer is considered a preferred customer when they spend more than a certain percentage of their wallet).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the spending metrics of each of the plurality of customer wallets spent in a field of the first retailer of the invention of Desai et al. to further incorporate a customer captivity rating of the invention of Okerlund because doing so would allow the system to incentivize program registrants that have certain characteristics (See Okerlund, Paragraph 0149, customers that spent on average more than certain predetermined percentage). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                     /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624